DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-24 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 1/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,204,341 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 and 2/19/2021 was filed after the mailing date of the non-final rejection on 9/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
This application is in condition for allowance except for the following formal matters: 
Deficient abstract (see below)
The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1 and 13 recite a method and system implementing a particular proof-of-authority consensus mechanism for a permissioned blockchain.  While the prior art generally discloses the concept of a proof-of-authority consensus mechanism in which one or more validators may come to consensus on the state of the underlying ledger (see Wood, “ethereum/guide/poa.md”, published 11/18/2015, cited in IDS filed 2/19/2021), it fails to disclose and/or suggest the particular details of the mechanism incorporated by Applicant’s claims, including:
electronically transmitting, by a transmitting device of the processing server, a prepare message to a plurality of auditing nodes associated with the blockchain, wherein the prepare message includes at least a confirmation hash value and the generated proposal number (primary authority node sends proposed block to other authority nodes; 
receiving, by the receiving device of the processing server, a response message from at least a majority of the plurality of auditing nodes, wherein each prepare response message includes at least the generated confirmation hash value and an accepted proposal number (primary authority node communicates with other authority nodes to come to consensus; 
identifying, by a data identification module of the processing server, an agreed proposal number based on the numeric value of the generated proposal number and a numeric value of the accepted proposal number included in each response message and a predetermined criteria (primary authority node determines consensus; 
electronically transmitting, by the transmitting device of the processing server, an accept message to the plurality of auditing nodes, wherein the accept message includes at least the generated confirmation hash value and the identified agreed proposal number); 
electronically transmitting, by the transmitting device of the processing server, a confirm message to a plurality of consensus nodes associated with the blockchain, wherein the confirm message includes at least the generated confirmation hash value and the identified agreed proposal number;


Abstract
The abstract is deficient because it entirely recites language in the form and legal phraseology often used in patent claims.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Deficient abstract (see below)
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC T WONG/Primary Examiner, Art Unit 3692